Citation Nr: 1311648	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was ultimately transferred to the RO in Houston, Texas.  The file before the Board is a rebuilt file.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in March 2012; a transcript of the hearing is associated with the claims file.  

The case was previously before the Board in July 2012 when it was remanded for additional development.  

The Board's July 2012 remand included the matter of entitlement to service connection for venous insufficiency of the bilateral lower extremities.  An interim, January 2013, rating decision granted service connection for chronic venous insufficiency of the bilateral lower extremities.  Hence, the issue is no longer before the Board.  

The Board also notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  The documents in such file includes VA treatment records that may be relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  The case was remanded in July 2012, in part, for the Veteran to undergo a VA joints examination and to obtain medical opinions.  

By way of background, on October 1981 service enlistment examination, the Veteran reported that he had undergone an arthrotomy on his right knee when he was 11 years old to remove a wire that had become lodged in his knee.  An August 1972 private operative report showed he underwent a right knee arthrotomy and removal of a foreign body, insertion of suction tubing and drain, and application of a plaster splint.  Orthopedic examination in October 1981 noted the Veteran's history of arthrotomy of the right knee.  The examiner found that the surgery had been carried out with good results and that the Veteran currently had no symptoms.  Range of motion of the right knee was normal.  The Veteran had good muscular strength of the right knee, and there was no atrophy.  X-rays of the right knee were also normal.  The examiner diagnosed the Veteran with foreign body of the right knee, removed and healed, and cleared him for induction into service.  On July 1984 separation examination, the Veteran reported leg cramps.  

The Veteran was afforded a VA joints examination in August 2012.  The examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees.  After review of the claims file, the examiner noted that the Veteran reported many issues on his July 1984 separation examination, but failed to report right knee complaints.  It was opined that the medical evidence supports that if there is cartilage damage in the patella from trauma and surgery in that compartment, arthritis will progress.  In addition, it was noted that the Veteran has fairly symmetrical findings on both knees which reflects natural progression of the knee disability.  The examiner concluded that the current right knee disability clearly and unmistakably existed prior to service, is not caused by or related to service, and clearly and unmistakably was not aggravated beyond the natural progression of the disability, noting post-service obesity increases the risk for joint pain and is a cause for more severe degenerative knee symptoms.  

Review of the examination report reveals that the examiner's opinions did not consider the complaints of leg cramps on the separation examination.  Specifically, the examiner noted that the Veteran had no right knee complaints on July 1984 separation examination.  However, as noted above, the Veteran reported leg cramps on July 1984 separation examination.  As the significance of this complaint on the formulation of the examiner's opinions is not clear, the Board finds that there 
needs to be clarification.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  In addition, it does not appear that the examiner responded to the Board's specific request that the examiner opine whether the Veteran's current right knee disability was more likely than not related to the right knee arthrotomy and removal of a foreign body prior to service.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the physician who conducted the August 2012 VA examination, if available, to obtain an addendum to his prior opinions.  If the examiner determines additional examination and/or testing is required to respond to the question presented, such should be scheduled.  

In the August 2012 examination report, the examiner noted that the Veteran reported many issues on his July 1984 separation examination, but failed to report right knee complaints.  The examiner did not address the report of leg cramps on the separation examination when concluding that the current right knee disability clearly and unmistakably existed prior to service, is not caused by or related to service, and clearly and unmistakably was not aggravated beyond the natural progression of the disability.  

Following review of the claims file, the examiner should indicate whether the notation of leg cramps on the separation examination changes his conclusions that the right knee disability clearly and unmistakably existed prior to service, is not caused by or related to service, and clearly and unmistakably was not aggravated beyond the natural progression of the disability.  The examiner should explain why the complaint of leg cramps on the separation examination does/does not change his opinions. 

2. After the development requested above, as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


